249 S.W.3d 922 (2008)
STATE of Missouri ex rel. MISSOURI HIGHWAY AND TRANSPORTATION COMMISSION, Relator/Respondent,
v.
Exceptions of Shawn RICHEY, et al., Shawn Richey, Defendant/Appellant.
No. ED 89446.
Missouri Court of Appeals, Eastern District, Division Two.
April 15, 2008.
Paul G. Henry, Clayton, MO, for appellant.
Jason Saey, Chesterfield, MO, John W. Koenig, Jr., Sikeston, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
The defendant, Shawn Richey, appeals the judgment of the Circuit Court of Jefferson County entered following a jury verdict awarding Richey $25,680 for condemnation of his property by the plaintiff, the Missouri Highways and Transportation Commission ("the Commission"). On appeal, Richey claims that the trial court erred in allowing the Commission to introduce evidence that the driveway it constructed on the condemned propertyand which provides access to Richey's remaining propertypossibly could be widened in the future to allow more diverse uses of Richey's remaining property. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).